EXHIBIT 10.1

 
COCA-COLA ENTERPRISES INC.
 
2007 INCENTIVE AWARD PLAN
 
(As Amended February 15, 2010)
 


 
1.           Purpose.  The purpose of this 2007 Incentive Award Plan (the
“Plan”) is to assist Coca-Cola Enterprises Inc. (the “Company”) and its
Subsidiaries in attracting, retaining, and rewarding high-quality executives,
employees, and other persons who provide services to the Company and/or its
Subsidiaries, enabling such persons to acquire or increase a proprietary
interest in the Company in order to strengthen the mutuality of interests
between such persons and the Company’s shareowners, and providing such persons
with annual and long-term performance incentives to expend their maximum efforts
in the creation of shareowner value.
 
2.           Definitions.  For purposes of the Plan, the following terms shall
be defined as set forth below, in addition to such terms defined in Section 1,
above:
 
(a)           “Award” means any Option, SAR, Restricted Stock, Restricted Stock
Unit, and Cash Incentive Award granted under this Plan.
 
(b)           “Beneficiary” means the person, persons, trust or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section
10(a).  If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
 
(c)           “Board” means the Company’s Board of Directors.
 
(d)           “Cash Incentive Award” means a Performance Award granted to a
Participant under Section 6(f).
 
(e)           “Cause” means (i) willful or gross misconduct by a Participant
that is materially detrimental to the Company or a Subsidiary, (ii) acts of
personal dishonesty or fraud by a Participant toward the Company or a
Subsidiary, or (iii) the Participant’s conviction of a felony, except for a
conviction related to vicarious liability based solely on his position with the
Company or a Subsidiary, provided that the Participant had no involvement in
actions leading to such liability or had acted upon the advice of the Company’s
or a Subsidiary’s counsel.
 
(f)           “Change in Control” means the occurrence of any of the
circumstances described below in subparagraphs (i) through (iv)
 
(i)           If any “person” (except for the Company or any Subsidiary, a
trustee or other entity holding securities under any employee benefit plan of
the Company or any Subsidiary, or The Coca-Cola Company, but only to the extent
of its “Current Ownership”) is or becomes the “beneficial owner” directly or
indirectly, of securities of the Company representing more than 20% of the
combined total voting power of the Company’s then-outstanding securities.
 
As used in this definition of Change in Control, “person” is used as defined in
Sections 13(d) and 14(d) of the Exchange Act; “beneficial owner” is used as
defined in Rule 13d-3 of the Exchange Act; and “Current Ownership” of The
Coca-Cola Company means that entity’s direct and indirect beneficial ownership
of no more than an aggregate of 168,956,718 shares of the Company’s Stock
(including shares of the Company’s Stock issuable upon the exercise, exchange or
conversion of  securities exercisable or exchangeable for, or convertible into,
shares of the Company’s Stock), the aggregate number being subject to adjustment
for subsequent stock splits or dividends payable in stock that are applicable to
all shares of the Company’s Stock.  For the avoidance of doubt, a change in the
current ownership of The Coca-Cola Company (an “Ownership Change”) shall have
occurred upon that entity’s becoming the beneficial owner of any additional
shares of the Company’s Stock, except for
 
 
(A)
the beneficial ownership of such shares occurring by reason of the adjustments
described in the preceding sentence,

 
 
(B)
the beneficial ownership of shares owned by another entity (not exceeding 0.10
percent of the Company’s then-outstanding Stock) upon that entity’s being
acquired by The Coca-Cola Company or a Subsidiary, provided that such shares are
disposed of by The Coca-Cola Company or its Subsidiary to an unrelated third
party within 30 days of their being acquired, provided, however, that if the
disposition has not occurred within the 30-day period, the Ownership Change
shall be deemed to have occurred when the beneficial ownership was first
acquired;  and



 
(C)
the beneficial ownership of the Company’s Stock acquired with the prior consent
of the Affiliated Transaction Committee of the Board,

 
so that upon such Ownership Change, the entire beneficial ownership of The
Coca-Cola Company shall be considered in determining whether The Coca-Cola
Company is the beneficial owner directly or indirectly of securities of the
Company representing more than 20% of the total combined voting power of the
Company’s then-outstanding securities.
 
(ii)           If during any period of two consecutive years, the individuals
constituting the Board at the beginning of the two-year period (and any new
director, except for a director designated by a person who has entered into an
agreement with the Company to effect a Change in Control described in clause
(i), (iii) or (iv), whose election by the Board or nomination for election by
the Company’s shareowners was approved by a vote of at least two-thirds of the
directors then still in office who were either directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board.
 
(iii)           Upon the consummation of a merger, consolidation or share
exchange with any other “person,” other than (A) a merger, consolidation or
share exchange that would result in the voting securities of the Company
outstanding immediately prior to such event continuing to represent (either by
remaining outstanding or being converted into voting securities of either (I)
the surviving entity or (II) another entity that owns, directly or indirectly,
the entire voting interest in the surviving entity (the “parent”)) more than 50%
of the voting power of the voting securities of the Company or the surviving
entity (or its parent) outstanding immediately after such event, or (B) a merger
or consolidation effected to implement a recapitalization of the Company in
which no “person” acquires more than 30% of the combined voting power of the
Company’s then-outstanding securities.
 
(iv)     If the shareowners of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect).
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
 
(h)           “Committee” means not less than two members of the Human Resources
and Compensation Committee of the Board, each of whom shall be (i) a
“disinterested director” within the meaning of Rule 16b-3 under the Exchange
Act, unless administration of the Plan by “disinterested directors” is not then
required in order for exemptions under Rule 16b-3 to apply to transactions under
the Plan, and (ii) an “outside director” as defined under Code Section 162(m),
unless the action taken pursuant to the Plan is not required to be taken by
“outside directors” in order to qualify for tax deductibility under Code Section
162(m).
 
(i)           “Covered Employee” shall have the same meaning as “Covered
Employee” under Code Section 162(m) and regulations thereunder.
 
(j)           “Dividend Equivalents” means an amount credited under a
Participant’s Restricted Stock Unit Award, which amount is equal to the
dividends paid on the Stock, determined as if the Restricted Stock Unit were a
share of Stock on the record date of any such dividend.
 
(k)           “Eligible Person” means directors, Executive Officers, other
officers and employees of the Company or of any Subsidiary, as well as other
persons providing key services to the Company or a Subsidiary.
 
(l)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
 
(m)           “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.
 
(n)           “Fair Market Value” means the fair market value of Stock or other
property as determined by the Committee or under procedures established by the
Committee.  Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the closing price of a share of Stock on the date for which
the determination is made, or on the next preceding day if such date was not a
trading day, as reported on the New York Stock Exchange Composite Listing
reflecting composite trading as of 4:00 p.m., Eastern Time on the trading day.


(o)       “Good Reason” means (unless otherwise specified in the Award or other
relevant agreement) the Participant’s (i) material demotion or material
diminution of duties, responsibilities and authority; (ii) material reduction in
both base salary and annual incentive opportunities (except for reductions in
annual incentive opportunities due to individual performance adjustments); or
(iii) assignment to a position requiring relocation of more than 50 miles from
the Participant’s primary workplace (i.e., the Company’s corporate headquarters
or other location, as applicable), provided that (a) the Participant does not
consent to such event, (b) the Participant has given written notice to the
Company within 60 days of the date on which the circumstances giving rise to the
event initially arise, (c) the Company has one month to remedy the matter, and
(d) if the matter is not remedied, the Participant actually separates from
service within two years after the initial existence of the circumstances giving
rise to the event.
 
 (p)           "Interest Credit"  means (unless otherwise specified in the Award
or other relevant agreement), an amount credited under a Participant’s
Restricted Stock Unit Award, which amount is based on the annual rate equivalent
to the weighted average prime lending rate of SunTrust Bank, Atlanta for the
relevant calendar year or portion of the calendar year.
 
(q)           “Option” means a right, granted to a Participant under Section
6(b), to purchase Stock at a specified price during specified time periods.
 
(r)           “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
 
(s)           “Performance Award” means an Award, or the right to receive an
Award, granted to an Eligible Person under Section 8, which Award or right shall
be subject to the performance criteria specified by the Committee.
 
(t)           “Restricted Stock” means Stock granted to a Participant under
Section 6(d), that is subject to certain restrictions and to a risk of
forfeiture.
 
(u)           “Restricted Stock Unit” means a right, granted to a Participant
under Section 6(e), to receive Stock, cash or a combination of the foregoing.
 
(v)           “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act or any similar law or
regulation that may be a successor thereto.
 
(w)           “Stock” means shares of common stock, $1 par value, of the
Company.
 
(x)           “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Section 6(c).
 
(y)           “Subsidiary” means any corporation or other business organization
in which the Company owns, directly or indirectly, 20% or more of the voting
stock or capital or profits interest at the time of the granting of an Award
under this Plan.
 
3.           Administration.
 
(a)           Authority of the Committee.  The Plan shall be administered by the
Committee. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the Plan, to interpret the
provisions of the Plan, select Eligible Persons to become Participants, grant
Awards, determine the type, number and other terms and conditions of, and all
other matters relating to, Awards, interpret the Plan and Award agreements and
correct defects, supply omissions or reconcile inconsistencies therein, ensure
that Awards continue to qualify under Rule 16b-3, and make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan.  Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareowners, Participants, Beneficiaries, transferees under Section 10(a) or
other persons claiming rights from or through a Participant.
 
(b)           Limitation of Liability.  In addition to such other rights of
indemnification as they have as directors or as members of the Committee, the
members of the Committee shall be indemnified by the Company against reasonable
expenses (including, without limitation, attorneys' fees) incurred in connection
with the defense of any action, suit or proceeding, or in connection with any
appeal, to which they or any of them may be a party by reason of any action
taken or failure to act in connection with the Plan or awards granted
thereunder, and against all amounts paid by them in settlement (provided such
settlement is approved to the extent required by and in the manner provided by
the Certificate of Incorporation or Bylaws of the Company relating to
indemnification of directors) or paid by them in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in such action, suit or proceeding.
 
4.           Stock Subject to Plan.
 
(a)           Overall Number of Shares Available for Delivery. Subject to
adjustment as provided in Section 10(b), the total number of shares of Stock
reserved and available for delivery in connection with Awards under the Plan
shall be 43,000,000.  No more than 5,000,000 shares of Stock will be available
for incentive stock options within the meaning of Code Section 422.  The Stock
shall be made available from authorized and unissued shares or from Stock held
by the Company in its treasury.
 
(b)           Availability of Shares Not Delivered Under Awards.  Shares of
Stock subject to an Award under the Plan that is expired, forfeited, settled in
cash, withheld in settlement of the Participant’s tax liabilities or otherwise
terminated without a delivery of shares to the Participant will again be
available for Awards under the Plan.  Stock received by the Company in payment
upon the exercise of an Option will not be the subject of a subsequent Award.
 
5.           Eligibility; Per-Person Award Limitations.  Awards may be granted
under the Plan only to Eligible Persons.  Subject to adjustment as provided in
Section 10(b), the maximum number of shares of Stock with respect to which
Options and SARs may be granted to any Eligible Person in any calendar year is
1,000,000 2,000,000 and the maximum number of Restricted Stock and Restricted
Stock Units shall be 2,000,000.  The maximum value of Cash Incentive Awards that
can be earned in respect of any calendar year by any Eligible Person shall be
$10,000,000.
 
6.           Specific Terms of Awards.
 
(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6.
 
(i)           The Committee also may impose on any Award or the exercise, at the
date of grant or thereafter (subject to Sections 7(e) and 10(d)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment by the Participant and terms
permitting a Participant to make elections relating to his or her Award.


(ii)           The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is imposed in the Award agreement, provided, however, that the Committee shall
not have the discretion to accelerate or defer payment with respect to any Award
that is subject to Code Section 409A if the exercise of such discretion would
violate Code Section 409A.


(iii)             Notwithstanding anything in this Plan to the contrary, an
Option or SAR shall not be granted to an Eligible Person unless the Stock would
constitute “service recipient stock” within the meaning of Treas. Reg.
§1.409A-1(b)(5)(iii) with respect to such Eligible Person.
 
 (b)           Options.  The Committee is authorized to grant Options to
Eligible Persons on the following terms and conditions:
 
(i)           Exercise Price.  The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, provided that such
exercise price shall be not less than the Fair Market Value of a share of Stock
on the date of grant of such Option.
 
(ii)           Time and Method of Exercise.  Awards of Options may contain such
provisions as the Committee shall determine appropriate, including provisions
related to the vesting of the Option, the times at which, or the circumstances
under which, an Option may be exercised, and the methods by which such exercise
price may be paid or deemed to be paid.
 
(iii)           Duration of Options.  Awards will contain a provision stating
the duration of an Option, which duration may not exceed 10 years from the date
of grant.
 
(iv)           Character of Options.  Unless otherwise specified in the Award
agreement, any Option issued shall be a non-statutory option.
 
(v)           Options Granted to International Participants.  Options granted to
an Eligible Person who is subject to the laws of a country other than the United
States of America may contain terms and conditions inconsistent with the
provisions of this Plan or may be granted under such supplemental documents, as
required or appropriate under such country’s laws.
 
(c)           Stock Appreciation Rights.  The Committee is authorized to grant
SARs to Eligible Persons on the following terms and conditions:
 
(i)           Right to Payment.  An SAR shall confer on the Participant to whom
it is granted a right to receive, upon exercise, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR, which payment may be satisfied by delivery of cash or Stock.
 
(ii)           Other Terms.  The Committee shall determine the terms and
conditions of any SAR, including but not limited to, the times at which and the
circumstances under which an SAR may be exercised, the method of exercise, the
method of settlement, and the method by which Stock, if any, will be delivered
or deemed to be delivered to Participants.
 
(d)           Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Eligible Persons on the following terms and conditions:
 
(i)           Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), and in
such installments or otherwise, as the Committee may determine at the date of
grant or thereafter.
 
(ii)           Right as Shareowner.  Except to the extent limited under any
Award agreement relating to Restricted Stock, a Participant granted Restricted
Stock shall have all of the rights of a shareowner, including the right to vote
the Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee).
 
(iii)           Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to applicable restrictions, that the Company retain
physical possession of the certificates, and that the Participant deliver a
stock power to the Company, endorsed in blank, relating to the Restricted Stock.
 
(iv)           Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under the
Plan.  Unless otherwise determined by the Committee, Stock distributed in
connection with a Stock split or Stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.
 
(e)           Restricted Stock Units.  The Committee is authorized to grant
Restricted Stock Units to Eligible Persons, subject to the following terms and
conditions:
 
(i)           Restricted Stock Unit Award.  A Restricted Stock Unit shall be
recorded in a bookkeeping reserve maintained by the Company as equivalent to the
Fair Market Value of a share of the Company’s Stock on the date of grant, unless
otherwise determined by the Company.
 
(ii)           Grant and Restrictions.  A Restricted Stock Unit shall be subject
to such risk of forfeiture and other conditions as the Committee may impose,
which restrictions may lapse, or conditions be satisfied, separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), and in
such installments or otherwise, as the Committee may determine at the date of
grant.
 
(iii)           Dividend Equivalents and Interest Credits.  As specified in the
Award agreement, Dividend Equivalents and/or Interest Credits related to a
Restricted Stock Unit may also be credited on behalf of a Participant and/or
converted to additional Restricted Stock Units.
 
(iv)           Settlement of Restricted Stock Units and Related Interests.
Restricted Stock Units represent the right to receive Stock, cash, or a
combination at the end of a specified period, as specified in the Award
agreement or pursuant to the Committee’s determination.
 
(f)           Cash Incentive Awards.  The Committee is authorized to grant Cash
Incentive Awards to Participants subject to performance criteria in the manner
described in Section 8.
 
7.           Certain Other Provisions Applicable to Awards.
 
(a)           Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee; provided that in no event shall the term
of any Option or SAR exceed a period of ten years.
 
(b)           Exemptions from Section 16(b) Liability.  It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the Exchange Act shall be exempt under Rule
16b-3 (except for transactions acknowledged in writing to be non-exempt by such
Participant).  Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 as then applicable to any
such transaction, unless the Participant shall have acknowledged in writing that
a transaction pursuant to such provision is to be non-exempt, such provision
shall be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 so that such Participant shall avoid
liability under Section 16(b) of the Exchange Act.
 
(c)           Cancellation of Awards.  Notwithstanding any provision of Section
10(d), unless the Award agreement specifies otherwise, the Committee may cancel
any unexpired, unpaid, or deferred Awards at any time, if the Participant is not
in compliance with all applicable provisions of the Award agreement and the
Plan.
 
(d)           Repricing.  The Committee will not take any action that
constitutes “repricing” for purposes of the shareholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted unless such action is approved by a majority of
the shareholders.
 
8.           Performance Awards.
 
(a)           Performance Conditions.  The right of a Participant to exercise or
receive a grant, settlement or payment of any Award, and the timing of such
grant, settlement or payment, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Section 8(b) in the case of a Performance Award intended to
qualify under Code Section 162(m).   The Committee may in its discretion remove
the performance conditions from a Performance Award other than a Performance
Award granted under Section 8(b) to a Covered Employee.
 
(b)           Performance Awards Granted to Covered Employees and Certain
Eligible Persons.  If the Committee determines that a Performance Award to be
granted to an Eligible Person who is or may become a Covered Employee should
qualify as “performance-based compensation” for purposes of Code Section 162(m),
the grant, exercise and/or settlement of such Performance Award shall be
contingent upon achievement of pre-established performance goals and other terms
set forth in this Section 8(b).
 
(i)           Performance Goals Generally.  The performance goals for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance and associated maximum Award payments with
respect to each of such criteria, as specified by the Committee consistent with
this Section 8(b).  Performance goals shall be objective and shall otherwise
meet the requirements of Code Section 162(m) and regulations thereunder
(including Regulation Section 1.162-27 and successor regulations thereto).  The
Committee may determine that such Performance Awards shall be granted, exercised
and/or settled upon achievement of any performance goal or that more than one
performance goal must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
 
(ii)           Business Criteria.  One or more of the following business
criteria for the Company, as defined by the Committee, on a consolidated basis,
and/or for specified Subsidiaries or business units of the Company (except with
respect to the total shareowner return and earnings per share criteria), shall
be used by the Committee in establishing performance goals for such Performance
Awards: (1) Fair Market Value of shares of the Company’s Stock; (2) operating
profit; (3) operating income; (4) sales volume of the Company’s products; (5)
earnings per share; (6) revenues; (7) cash flow; (8) cash flow return on
investment; (9) return on assets; (10) return on investment; (11) return on
capital; (12) return on equity; (13) return on invested capital; (14) economic
value added; (15) operating margin; (16) net income; (17) pretax earnings; (18)
pretax earnings before interest; (19) depreciation and amortization; (20) pretax
operating earnings after interest expense and before incentives, service fees,
and extraordinary or special items; and (21) any of the above goals as compared
to the performance of a published or special index deemed applicable by the
Committee including, but not limited to, the Standard & Poor’s 500 Stock Index
or a group of comparator companies.
 
(iii)           Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period, which may overlap with another
performance period or periods, of up to ten years, as specified by the
Committee.  Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).
 
(c)           Written Determinations.  All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award and
as to the achievement of performance goals relating to Performance Awards under
Section 8(b) shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).  The Committee may not delegate any
responsibility relating to such Performance Awards.
 
(d)           Status of Section 8(b) Performance Awards Under Code
Section 162(m).  It is the intent of the Company that Performance Awards under
Section 8(b) granted to persons who are designated by the Committee as likely to
be Covered Employees within the meaning of Code Section 162(m) and regulations
thereunder (including Regulation Section 1.162-27 and successor regulations
thereto) shall, if so designated by the Committee, constitute “performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder.  Accordingly, Sections 8(b), (c) and (d), shall be interpreted in a
manner consistent with Code Section 162(m) and regulations thereunder.  If any
provision of the Plan as in effect on the date of adoption or any agreements
relating to Performance Awards that are designated as intended to comply with
Code Section 162(m) does not comply or is inconsistent with the requirements of
Code Section 162(m) or regulations thereunder, such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.
 
9.           Change in Control. If within 24 months after a Change in Control a
Participant’s employment with the Company and its Subsidiaries is terminated by
the Company without Cause or by the Participant for Good Reason, the following
provisions shall apply unless otherwise provided in the Award agreement:
 
(a)           Options and SARs.  Any Option or SAR carrying a right to exercise
that was not previously exercisable and vested shall become fully exercisable
and vested as of the time of termination of employment and shall remain
exercisable and vested for the balance of the stated term of such Option or SAR
without regard to the termination of employment by the Participant.
 
(b)           Restricted Stock and Restricted Stock Units.  The restrictions,
deferral of settlement, and forfeiture conditions applicable to any Restricted
Stock or Restricted Stock Unit shall lapse and such Awards shall be deemed fully
vested as of the time of the termination of employment, except to the extent of
any waiver by the Participant.
 
(c)           Limitations on Company in Event of a Change in Control.    In the
event of a Change in Control, the Company shall take or cause to be taken no
action, and shall undertake or permit to arise no legal or contractual
obligation, that results or would result in any postponement of the issuance or
delivery of Stock or payment of benefits under any Award or the imposition of
any other conditions on such issuance, delivery or payment, to the extent that
such postponement or other condition would represent a greater burden on a
Participant than existed on the 90th day preceding the Change in Control.
 
10.           General Provisions.
 
(a)           Limits on Transferability; Beneficiaries.  Except as otherwise
provided in this Section 10(a), no Award or other right or interest of a
Participant under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party (other than the Company or a Subsidiary), or assigned or
transferred by such Participant other than by will or the laws of descent and
distribution upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.
 
(i)           Transferability of Options. Unless otherwise specified in the
Award, an Option may be transferred pursuant to a domestic relations order
issued by a court of competent jurisdiction or to an immediate family member of
the Participant under such terms and conditions as may be determined, from time
to time, by the Committee.  An “immediate family member” is defined as the
Participant’s spouse, child, grandchild, parent or a trust established for the
benefit of such family members.  With respect to any Option transferred pursuant
to this Section 10(a)(i), any such Option shall be exercisable only by the
designated transferee or the designated transferee’s legal representative.
 
(ii)           Transferability of Restricted Stock Units.   A Participant may
designate one or more Beneficiaries to receive his or her interest under the
Plan that is related to Restricted Stock Units in the event of his or her death.
 
(iii)           Beneficiaries and Transferees Subject to Terms of Award.   Any
Beneficiary or transferee, or other person claiming any rights under the Plan
from or through any Participant, shall be subject to all terms and conditions of
the Plan and any Award agreement applicable to such Participant, except as
otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.
 
(b)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Stock, or other property), recapitalization,
forward or reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event results in existing holders of Stock
holding stock or other securities that differ in kind, character or amount from
the Stock previously held by them, the Committee shall provide such adjustments
or substitutions with respect to the Plan and to the Awards and to any prior
plan and to awards granted thereunder as are necessary and appropriate to
prevent each holder of outstanding Awards or awards issued under a prior plan
from experiencing a significant increase or decrease, solely by reason of such
transaction: (i) in the case of Options or similar Awards, in the holder’s then
existing spread value (i.e., the difference between the exercise or grant price
of the Award and the fair market value of the related Stock), (ii) in the case
of Restricted Stock, Restricted Stock Units, or similar full-value Awards, in
the then existing fair market value (disregarding restrictions based on future
service) of the holder’s Awards and, (iii) the number and kind of shares of
Stock by which annual per-person Award limitations are measured under
Section 5.  The actions required by the foregoing shall in no event be
interpreted to result in adjustments or substitutions greater than those needed
to provide parity of treatment between the holders of such Awards and holders of
Stock.  The Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals related thereto) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any Subsidiary or any business unit, or the
financial statements of the Company or any Subsidiary, or in response to changes
in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any Subsidiary or business unit,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that such authority or the making of such adjustment would cause
Performance Awards made under Section 8(b) to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.
 
(c)           Taxes.  The Company and any Subsidiary is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Stock, or any payroll or other payment to a
Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  However, this authority shall not
include withholding of taxes above the statutorily required withholding amounts
where such excess withholding would result in an earnings charge to the Company
under U.S. Generally Accepted Accounting Principles.
 
(d)           Changes to the Plan and Awards.  The Board or the Committee may
amend, alter, suspend, discontinue or terminate the Plan or the Committee’s
authority to grant Awards under the Plan without the consent of shareowners or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company’s shareowners not later than the annual
meeting next following such Board action if such shareowner approval is required
by any federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Board may otherwise, in its discretion, determine to submit other such
changes to the Plan to shareowners for approval.  Notwithstanding the foregoing,
no such action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award, without the
consent of an affected Participant.  The Committee may waive any conditions or
rights under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award agreement relating thereto, except as
otherwise provided in the Plan; provided that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under such Award.
 
(e)           Limitation on Rights Conferred Under Plan.  Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Company or a Subsidiary, (ii) interfering in any
way with the right of the Company or a Subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants or employees, or (iv) except
as provided in Section 6(d)(ii), conferring on a Participant any of the rights
of a shareowner of the Company unless and until the Participant is duly issued
or transferred shares of Stock in accordance with the terms of an Award.
 
(f)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for incentive compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan.  Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines.  The trustee of such trusts
may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify and in accordance with applicable law.
 
(g)           Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash or other consideration, the
Participant shall be repaid the amount of such cash or other consideration.  No
fractional shares of Stock shall be issued or delivered pursuant to the Plan or
any Award.  The Committee shall determine whether cash, other Awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
(h)           Governing Law.  The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with Georgia law, without giving effect to principles
of conflicts of laws, and applicable federal law.
 
(i)           Code Section 409A.  This Plan and the Awards are generally not
intended to be subject to Code Section 409A.  To the extent this Plan or the
Awards are subject to Section 409A, the Plan and Awards are intended to comply
with Code Section 409A and shall be interpreted and operated
accordingly.  Notwithstanding any provision of Section 10(d), if this Plan or
any Award is subject to Code Section 409A, the Committee reserves the authority
to amend this Plan or any Award as necessary to comply with Code Section 409A or
to ensure that Code Section 409A does not apply to the Plan or the Award.


